Citation Nr: 1518757	
Decision Date: 05/01/15    Archive Date: 05/13/15

DOCKET NO.  11-17 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a right ankle disability, claimed as residuals of a right ankle injury.


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1980 to June 1986.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Atlanta, Georgia Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for right ankle pain (claimed as chronic right ankle injury).

The Veteran's May 2011 substantive appeal included a request for the Veteran to testify at a Board hearing.  The requested Board hearing was appropriately scheduled for February 2015, but the Veteran failed to report.  The Veteran has not requested a rescheduling.  As such, his hearing request is deemed withdrawn.  38 C.F.R. §§ 20.702, 20.704.

The Board observes that during the pendency of this appeal seeking entitlement to service connection for a right ankle disability, the Veteran submitted correspondence in March 2012 asserting entitlement to service connection for disabilities of the right ankle and additionally the right foot.  As explained by the RO's October 2012 letter to the Veteran, the RO viewed the right foot issue as new and distinct from the right ankle issue on appeal; the right foot issue was addressed in an April 2013 RO rating decision that the Veteran did not appeal.  The issue on appeal before the Board at this time is limited to the Veteran's claim of entitlement to service connection for a right ankle disability.


FINDING OF FACT

The Veteran is not shown to have (or at any time during the pendency of his claim to have had) a right ankle disability.


CONCLUSION OF LAW

Service connection for a right ankle disability is not warranted.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claim for service connection for right ankle disability prior to its initial adjudication.  An April 2009 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing, and informed him of how VA determines disability rating and effective date assignments.  He has received all critical notice, and has had ample opportunity to respond/supplement the record.  He has not alleged prejudice from a notice defect.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.

A VA examination is not necessary in this case.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United Stated Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.159(c)(4) provides that an examination or opinion is necessary if the evidence of record: 1) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of a disability; 2) establishes that the Veteran suffered an event, injury, or disease in service; and 3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service, but 4) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  The Court noted that the third prong of 38 C.F.R. §  3.159(c)(4) is a "low threshold" standard.

In this case, the Veteran's complaints of right ankle pain have been thoroughly evaluated and treated by VA medical providers with documented diagnostic testing, including a July 2009 x-ray study, revealing no abnormalities and no diagnosable disability of the right ankle.  Although the Veteran reports experiencing right ankle pain which may suggest a persistent or recurrent symptom of a disability, VA medical evaluation and diagnostic testing have already sought to diagnose the cause of these symptoms and found no objective abnormalities or diagnoses of the right ankle apply (aside from "arthralgia" denoting the subjective report of pain).  The VA medical records indicate only one potential cause of the right ankle pain: diabetic neuropathy.  The Veteran's diabetic pathology is not a service-connected disability, and no claim asserting entitlement to service connection for diabetes is currently before the Board or otherwise pending before VA.  The Board finds that the competent medical evidence already of record, attempting to evaluate and diagnose the Veteran's right ankle complaints, is sufficient to determine that the Veteran does not have residuals of right ankle injury or other manner of right ankle disability.  To any extent that the diabetic neuropathy pain in the right ankle may be indicated by the evidence, even assuming that such could be construed as a manner of 'right ankle disability,' the evidence already of record is sufficient to determine that no basis for an award of service connection is presented as there is no contention or indication in this case suggesting that the Veteran's diabetic pathology may be linked to his military service.  The Veteran's claim on appeal features his assertion that a right ankle sprain during service caused a chronic right ankle disability that persists to the present time, and the evidence already of record is sufficient for a determination that the Veteran does not have a residual right ankle disability from in-service injury or otherwise due to service.  Consequently, the criteria of McLendon are not met, and an examination (to secure a nexus opinion) is not warranted.

There is no indication that any medical evidence pertinent to the Veteran's claim on appeal remains outstanding.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the claim, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In the absence of proof of a current disability, there is no valid claim of service connection.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Some chronic diseases (to include arthritis) may be presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within a specified period of time postservice (one year for arthritis). 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

When the requirements for a chronic disease shown in service (or within the presumptive period under 38 C.F.R. § 3.307) are met, then all subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Walker v. Shinseki, 708 F. 3d 1331, 1335 (2013).  If evidence of a chronic condition is noted during service or during the presumptive period, but chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation of the chronic disease.  The regulations provide that when the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc. [or other chronic disease such as arthritis]), there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

The diseases listed in § 3.309(a) will be accepted as chronic, even though diagnosed as acute because of insidious inception and chronic development, except: (1) Where they result from intercurrent causes, for example, cerebral hemorrhage due to injury, or active nephritis or acute endocarditis due to intercurrent infection (with or without identification of the pathogenic micro-organism); or (2) where a disease is the result of drug ingestion or a complication of some other condition not related to service.  Thus, leukemia [or other chronic diseases such as arthritis] will be accepted as a chronic disease whether diagnosed as acute or chronic.  38 C.F.R. § 3.307(b).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, as well as VA's electronic data storage system, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran's STRs clearly document that the Veteran suffered a right ankle injury during military service.  Specifically, a June 1985 STR shows that the Veteran suffered a "R ankle injury while running PT."  The assessment was "R/O [rule out] sprain ankle."  Follow up evaluation further described "twisted R ankle, no previous problems with this foot."  The Veteran complained of "pain when he runs."  Medical observation revealed "[n]o pain to palpation," but "[s]light pain when move foot from side to side."  There was "[n]o discoloration."  The medical assessment was "sprain ankle mild."  The prescribed plan was for the Veteran to engage in "[n]o running or jumping until 24th June then at own pace until 1st July," and "[a]spirin two four times a day."  No further followup treatment or symptom complaints concerning the right ankle are shown during service through the time of the Veteran's separation for service in June 1986.

An April 2009 VA medical record shows that the Veteran "reports that his Rt ankle is hurting, 4/10, intermittent, sharp for 10 yrs, aggravating factor - walking, relieving factors - rest and NSAIDS."  The Veteran reported "that initially it was tolerable, but recently it's been worsening."  The medical assessment was "Ankle arthralgia" and the plan was to "do x-ray and tylenol for pain."

A July 2009 VA medical record shows that x-ray diagnostic imaging of the Veteran's right ankle "were negative," revealing no abnormality.  An August 2009 VA medical record indicates that the Veteran complained of pain spreading to his right foot."

An October 2009 VA medical report shows that the Veteran "states that he sprained his ankle while in the military.  He did not see anyone for it because he was young and not worried about it.  He states that since he has gotten older, the ankle pain is getting worse."  The Veteran described that the "[p]ain waxes and wanes.  Worse with his daily walks.  Pain radiates from the right ankle into the heel.  Better with rest."  The medical assessment continued to be "Right Ankle Pain: Xray neg." and the plan was "Will try Naproxen."  An August 2011 VA medical report shows that the Veteran reported "right ankle pain since active duty."

Further VA medical records continue to document the Veteran's complaints of right ankle pain of varying levels of severity (as high as "10/10" in February 2010), eventually treated with a brace and with a cane, but the medical evidence over time continues to reveal no diagnosed disability or objective medical abnormality of the right ankle.  For instance, a July 2010 VA medical report shows continuing assessment of "[c]hronic right ankle pain" involving "[n]o ankle swelling" and "[g]ood ROM [range of motion]."  A January 2011 VA medical report shows that the Veteran reported "My Right ankle is a problem" and the diagnosis remained "R ankle pain" with the Veteran referred for assignment of a cane.  Other VA medical records and 'active problems' lists make reference to "Diabetic Neuropathies" with some possible suggestion that such may involve "Pain in joint involving ankle and foot," including a May 2010 VA medical report.  

To any extent that the evidence may suggest that the Veteran's symptom complaints of right ankle pain may be attributable to diabetes, such indications do not suggest a basis for the award of service connection in this case.  Service connection is not in effect for diabetes in the Veteran's case, nor is service connection currently in effect for any disability of the Veteran's.  The issue on appeal is one of entitlement to service connection for a disability of the right ankle and not a broader claim of entitlement to service connection for diabetes, and there is not otherwise any pending claim of entitlement to service connection for diabetes indicated.  Accordingly, to any extent that the Veteran may experience right ankle pain due to diabetic neuropathy, such etiology is not a basis for an award of service connection in this case.

The Board finds that the evidence of record establishes that the Veteran's right ankle was injured (sprained) during his military service in 1985.  However, the Veteran's claim of entitlement to service connection cannot be granted without evidence showing that a current right ankle disability exists and that such disability is etiologically linked to the in-service right ankle sprain injury.  The Board is unable to find that the criteria for entitlement to service connection are met in this case.

The medical evidence of record shows that the Veteran has been medically evaluated for the purpose of investigating his complaints of right ankle pain and that such medical evaluation has revealed no objective abnormality of the right ankle.  Despite repeated and thorough medical examination and diagnostic imaging of the Veteran's ankle (including a July 2009 x-ray study of the right ankle), medical assessment of the Veteran's right ankle during the pendency of this claim has revealed no diagnosable disability beyond arthralgia.  The relevant medical evidence reveals findings of only arthralgia of the right ankle, and arthralgia simply means joint pain.  Dorland's Illustrated Medical Dictionary, 140 (ed. 28, 1994).  In this regard, the Board notes that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  It does not appear that any medical evidence during the pendency of this claim diagnosed any underlying disability of the right ankle, and the July 2009 VA x-rays showed the right ankle to be normal.  Accordingly, the Board is unable to find that a current right ankle disability exists for which service connection may be granted in this case.

The Board additionally observes that there has been no diagnosis of a chronic right ankle disability at any time in the Veteran's medical history.  The in-service right ankle injury in 1985 was assessed to be a sprain, and the absence of further diagnosis or symptom complaints (following the period immediately proximate to the injury) strongly suggests that no change to that diagnosis or chronic disabling residuals manifested following the sprained ankle.  No medical evidence shows that any right ankle treatment or diagnosis was provided at any time following the June 1985 injury until 2009, when the Veteran sought treatment for right ankle pain but no diagnosis beyond arthralgia was revealed by appropriate medical inspection.  The Board notes that some of the Veteran's statements, including as documented in his VA medical records, suggest that the Veteran recalls experiencing some degree of right ankle symptomatology continuously since the time of his in-service injury.  Such testimony is competent lay evidence because the Veteran's own experiences with right ankle pain are known to him through his senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person).  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

However, regardless of whether the Veteran's testimony suggests a continuity of symptomatology, neither the Veteran's STRs nor any other medical evidence of record from any time indicates that the Veteran has ever been diagnosed with a chronic disability of the right ankle (including arthritis, which has not been diagnosed in the right ankle in any evidence of record including at the time of July 2009 x-ray study).  The Veteran's right ankle pain in service was attributed to a sprain injury with no indication of chronic disability, and no post-service complaint of right ankle pain has been attributed to any chronic disability despite significant medical diagnostic evaluation.

The claim for service connection for a right ankle disability must be denied.  This is simply because all of the pertinent medical evidence shows that the Veteran has not had a right ankle disability diagnosis during the pendency of this claim (with his noted reports of right ankle pain, or arthralgia, not constituting a qualifying disability for which service connection may be awarded).  There is no evidence during the pendency of this claim on appeal (since March 2009), or at any other time, presenting a qualifying diagnosis of a disability of the right ankle.  As there is no probative medical evidence of a current disability of the right ankle during the pendency of this claim on appeal, service connection for a right ankle disability must be denied.

The only evidence suggesting that the Veteran has a current chronic right ankle disability is the Veteran's own contention; the Board finds that his lay testimony is not competent to establish a medical diagnosis of a right ankle disability underlying his right ankle pain.  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran is competent to report his symptoms as he experiences them.  However, the Veteran is not competent to establish that his subjective right ankle pain is associated with a diagnosable medical pathology or disability.  A diagnosis of an identified right ankle disability requires specialized medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veterans' Court).  In Jandreau, the Federal Circuit specifically determined that a layperson is not considered competent to testify when the issue was medically complex, as is the question of establishing the presence of an internal medical disability or diagnosis associated with the Veteran's complaints of right ankle pain in this case.  The Veteran has not provided any competent evidence supporting a finding that he has any diagnosed disability of the right ankle (or has had such a disability during the pendency of this claim on appeal); he has not submitted a supporting medical opinion or report on this point, nor does he cite to supporting factual data or medical literature.  He is a layperson with no medical training.  He otherwise offers no explanation of rationale for his assertion for the Board to weigh.  Consequently, his own opinion is not competent evidence in the matter.

In the absence of any competent evidence that the Veteran has had a qualifying chronic right ankle disability during the pendency of this claim, he has not presented a valid claim of service connection for any such disability.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In the absence of a showing of the existence of the claimed disability, there can be no award of service connection for such disability.  Accordingly, the appeal seeking to establish service connection for a right ankle disability must be denied.


ORDER

Service connection for a right ankle disability is denied.



______________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


